Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing method for color-balancing oblique images. The closest prior art, Kim et al. (USPAP       2016/0209,716), shows a similar system, in which, dividing, with a computer running image processing software, an oblique aerial image into a plurality of sections, wherein a first section of the plurality of sections has a first color distribution and a second section of the plurality of sections has a second color distribution, the first color distribution differing from the second color distribution, and wherein each of the first section and the second section has pixels, each pixel having at least one color band (Please note, paragraph 0046. As indicated different inclined directions of liquid crystal molecules may be systematically distributed among first-color pixel areas, may be systematically distributed among second-color pixel areas, may be systematically distributed among third-color pixel areas, and/or may be systematically distributed among fourth-color pixel areas). However, Kim et al. fail to address: “for choosing, with the computer, one or more reference aerial image, having a consistent color distribution, for the first section and the second section by automatically matching at least a portion of geographic information of the one or more reference aerial image with at least a portion of geographic information of the first section and the second section; creating, with the computer, one or more first color-balancing transformation for one or more color band for the first section of the oblique aerial image, to match the first color distribution of the first section to the consistent color distribution of the chosen reference aerial image; color-balancing, with the computer, one or more pixel in the first section of the oblique aerial image using the one or more first color-balancing transformation, such that the first color distribution of the first section matches the consistent color distribution of the chosen reference aerial image; creating, with the computer, one or more second color-balancing transformation for the one or more color band for the second section of the oblique aerial image, to match the second color distribution of the second section to the consistent color distribution of the chosen reference aerial image and color-balancing, with the computer, one or more pixel in the second section of the oblique aerial image using the one or more second color-balancing transformation, such that the second color distribution of the second section matches the consistent color distribution of the chosen reference aerial image”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, March 30, 2021